DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-5 in the reply filed on 10/3/2022 is acknowledged. 
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/3/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “A laminate battery comprising: an electrode body: an exterior body…” in lines 1-3. It appears to the examiner that the colon used in line 2 in the recitation of “an electrode body:” should be more appropriately a semicolon to read “an electrode body;”. As the limitation is currently written with the colon, it would be understood that the “exterior body”, “electrode terminal”, “thermally weldable film”, etc. should be considered as elements of the electrode body rather than elements of only the laminate battery. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amano et al. (US 2020/0403194 A1).
Regarding Claim 1, Amano discloses a laminate battery (20) comprising: an electrode body (battery element, 40): an exterior body (packaging material, 10) having a pair of exterior films that are opposed to each other with the electrode body (battery element, 40) sandwiched between the exterior films (Figure 2, [0010-0012]). Amano further discloses that the laminate battery (20) further comprises an electrode terminal (11) having a plate shape (see Figures 2 and 4), and having a first end portion (see annotated Figure 2) connected to the electrode body (battery element, 40) and a second end portion (see annotated Figure 2) exposed to an outside of the exterior body (packaging material, 10), as viewed in a width direction (x direction) (Figure 2, [0010]). Amano further discloses a thermally weldable film (adhesive film, 12), wherein the exterior body (packaging material, 10) has a welded portion in an outer peripheral portion (10a), the welded portion including a film welded portion (see annotated Figure 4 below) in which the exterior films are welded to each other, and a terminal welded portion (see annotated Figure 4 below) in which the exterior films are welded to the electrode terminal (11), a surface of the electrode terminal (11) disposed between the exterior films in the welded portion is covered with the thermally weldable film (adhesive film, 12), and the thermally weldable film (adhesive film, 12) has a protruding portion (interface portion, 4a) that protrudes from a side face of the electrode terminal (11) outward in a depth direction (z direction) (Figures 2 and 4, [0010-0012]). Amano further discloses that the thermally weldable film (adhesive film, 12) serves to improve the adhesiveness between the metal terminal and the inner layer of the exterior body (packaging material, 10) [0177].
Though Amano doesn’t explicitly disclose the length of the protruding portion (interface portion, 4a) of the thermally weldable film (adhesive film, 12), Amano does disclose an example embodiment wherein the thermally weldable film (adhesive film, 12) is applied on the electrode terminal (11) and wherein the electrode terminal (11)/thermally weldable film (adhesive film, 12) combination has a thickness (W) of 0.5 mm and a combined length (z direction) of 30 mm (Figure 4, [0205]). Amano further discloses that the electrode terminal (11) may have a length (z direction) of between about 30 mm to 90 mm [0182]. Amano further disclose that the exterior body (packaging material, 10) may preferably have a thickness of between 120 µm and 200 µm [0066].
Thus, it would be appreciated by the skilled artisan that in at least one embodiment of the laminate battery of Amano, the length of the protruding portion (interface portion, 4a) of the thermally weldable film (adhesive film, 12) is equal to or larger than 50% of a thickness of the terminal welded portion (thickness’ of terminal, thermally weldable film layers, and exterior body layers), and is smaller than 100% of a length of the film welded portion. In the exemplary example provided by Amano the thickness of the electrode terminal (11)/thermally weldable film (adhesive film, 12) combination (W) is 0.5 mm. Thus, considering this combined thickness (W=0.5 mm) with the thickness of the exterior body (packaging material, 10) layer (120 µm/0.12 mm for each laminate layer, [0066]) to get a terminal welded portion thickness of 0.74 mm, the lower bound of the length of the protruding portion (interface portion, 4a) for this example may be 0.37 mm. In this same example, the combined length (z direction) of the electrode terminal (11)/thermally weldable film (adhesive film, 12) combination is taught to be 30 mm. As the length (z direction) of the electrode terminal (11) alone is disclosed to be about 30 mm, the skilled artisan would understand that the length of the protruding portion (interface portion, 4a) must be relatively small. For example, a possible embodiment possesses an electrode terminal (11) with a length of 29.2 mm (an ~3% difference from 30 mm, thus a reasonable value selected from the range about 30 mm to 90 mm), with a protruding portion (interface portion, 4a) length of 0.4 mm each, which is larger than the lower bound of 0.37 mm. As such, the skilled artisan would appreciate that in at least one embodiment of the laminate battery of Amano all of the limitations of Claim 1 are met.

    PNG
    media_image1.png
    609
    749
    media_image1.png
    Greyscale

Annotated Figure 2 (Amano US 2020/0403194 A1)

    PNG
    media_image2.png
    620
    675
    media_image2.png
    Greyscale

Annotated Figure 4 (Amano US 2020/0403194 A1)
Regarding Claim 2, Amano further discloses that the thickness (2Wb) of the protruding portion (interface portion, 4a) is preferably between 140 µm and 260 µm (2*70 µm and 2*130 µm) [0183]. Amano further discloses that the thickness of the terminal welded portion (thickness’ of terminal, thermally weldable film layers, and exterior body layers) may be 0.74 mm as detailed above. Thus, the skilled artisan would appreciate that there are many embodiments wherein the thickness of the protruding portion is equal to or larger than 20% and equal to or smaller than 50% of the thickness of the terminal welded portion, for example, the protruding portion may be 200 µm (0.2 mm) which is ~27% of the thickness of the terminal welded portion. As such, all of the limitations of Claim 2 are met.
Regarding Claim 4, Amano further discloses that each of the exterior films (individual sides of exterior body (packaging material, 10) is a laminate film having a multi-layer structure including at least a resin layer (4) opposed to the electrode body (battery element, 40), and a metal layer (aluminum alloy layer, 3) formed on an outer side of the resin layer (4) (Figure 5, [0064]). Thus, all of the limitations of Claim 4 are met.
Regarding Claim 5, Amano further discloses that one end portion of the thermally weldable film (adhesive film, 12) as viewed in the width direction  (x direction) is exposed to an outside of the exterior body (packaging material, 10) (see Figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US 2020/0403194 A1) as applied to Claim 1 above, and further in view of Shimamura et al. (US 2004/0106038 A1).
In Regards to Claim 3 (Dependent Upon Claim 1):
Amano discloses the laminate battery of Claim 1 as set forth above. Amano further teaches that the thermally weldable film (adhesive film, 12) serves to improve the adhesiveness between the metal terminal and the inner layer of the exterior body (packaging material, 10), thus reducing the chance for any electrolyte to leak from the battery [0177].
Amano is silent to the length of the protruding portion and the film welded portion.
 Shimamura discloses a laminate battery (cells, 1) comprising: an electrode body (electric power generating element, 9a), an exterior body having a pair of exterior films (outer sheath laminate films, 3), and an electrode terminal (lead, 7/8) (Figure 3, [0036]). Shimamura further discloses that the exterior body has a welded portion (2) in an outer peripheral portion, the welded portion including a film welded portion (see annotated Figure 5 below) in which the exterior films (outer sheath laminate films, 3) are welded to each other [0034]. Shimamura further discloses that the length (L6) of the welded portion (2) is 50 mm, and the length (L5) of the electrode terminals (lead, 7/8) is 30 mm [0069], thus the length of the film welded portions is 10 mm each.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the length of the film welded portion of Amano, 10 mm each, as it is known in the art as an appropriate length for a film welded portion in a laminate battery which includes an electrode terminal having a length of 30 mm. 
Upon making the above modification, it would additionally be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the length of the protruding part of Amano a length such as 4 mm, in order to provide a reliable seal between the electrode terminal and the exterior film, thus reducing the change that electrolyte may leak from the battery, as taught by Amano. Furthermore, It has been held that mere changes in size does not have patentable weight (MPEP 2144 IV). Thus, by making the above modifications, all of the limitations of Claim 3 are met.

    PNG
    media_image3.png
    694
    684
    media_image3.png
    Greyscale

Annotated Figure 5 (Shimamura US 2004/0106038 A1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724